1. "A party who can read must read, or show a legal excuse for not doing so. Fraud which would relieve a party who can read must be a fraud which prevents him from reading." Sloan v.  Farmers  Merchants Bank, 20 Ga. App. 123 (92 S.E. 893);  Wynn v. First National Bank, 176 Ga. 218 (2) (167 S.E. 513); Stoddard Mfg. Co. v. Adams, 122 Ga. 802
(50 S.E. 915); Walton Guano Co. v. Copelan, 112 Ga. 319
(37 S.E. 411, 52 L.R.A. 268); Gossett v. Wilder, 46 Ga. App. 651,  653 (168 S.E. 903).
2. The evidence in the instant case demanded a finding that the plaintiff, who could read, signed, without reading it, a written contract in which she released, for a consideration of $5 paid to her, all her claims against the defendant for alleged personal injuries inflicted upon her by the defendant in an automobile collision; and that the alleged fraud of the defendant in inducing her to sign the release consisted of alleged false statements as to the contents of the release instrument, the defendant using no artifice or means of any kind whatever to prevent her from reading the paper, and no emergency existing to excuse her from not reading it. Applying the ruling set forth in the preceding headnote to the above-stated facts, the trial judge did not err in directing a verdict for the defendant; and the judge of the superior court erred in sustaining the plaintiff's certiorari. The cases cited in behalf of the defendant in error are distinguished by their facts from this case.
Judgment reversed. MacIntyre and Gardner, JJ.,concur.
       DECIDED FEBRUARY 27, 1942. REHEARING DENIED MARCH 25, 1942.